UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7110



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DALE LEWIS GIBSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-98-249-4, CA-01-77-1)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale Lewis Gibson, Appellant Pro Se. Jerry Wayne Miller, United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dale Lewis Gibson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny Gibson’s

motion to hold this appeal in abeyance pending the district court’s

action on his motion for a certificate of appealability, deny a

certificate of appealability, and dismiss the appeal on the rea-

soning of the district court.     See United States v. Gibson, Nos.

CR-98-249-4; CA-01-77-1 (W.D.N.C. May 15, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2